UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 8/31 Date of reporting period: 2/29/16 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. ADVANTAGE FUNDS, INC. - Dreyfus Opportunistic Midcap Value Fund - Dreyfus Opportunistic Small Cap Fund - Dreyfus Opportunistic U.S. Stock Fund - Dreyfus Strategic Value Fund - Dreyfus Structured Midcap Fund - Dreyfus Technology Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Opportunistic Midcap Value Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Management Agreement 27 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Midcap Value Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 29, 2016, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of -10.44%, Class C shares returned -10.77%, Class I shares returned -10.30%, and Class Y shares returned -10.22%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a -5.17% total return for the same period. 2 Equities generally posted negative returns over the reporting period amid intensifying global economic concerns. Shortfalls in the financials, consumer discretionary, and information technology sectors undermined the fund’s results compared to its benchmark. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies with market capitalizations between $1 billion and $25 billion at the time of purchase. The fund’s portfolio managers identify potential investments through extensive fundamental and macro research conducted by the team’s dedicated sector specialists and primary portfolio managers. The fund focuses on individual stock selection to position the fund in stocks priced at a large discount to the portfolio managers’ view of their intrinsic value and a capital allocation discipline guided by market dislocations. The portfolio managers use an opportunistic value style in an attempt to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace. To do this, the portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst, and competitive advantages as some of the factors in the valuation assessment. Global Challenges Constrained Market Performance Stocks plunged in the weeks before the start of the reporting period when Chinese authorities devaluated the country’s currency, exacerbating fears about slowing global growth. The market decline persisted through most of September, but an October rally put the Index into positive territory for the reporting period. Nonetheless, stock prices remained volatile over the remainder of 2015. In January 2016, disappointing economic data in China sparked renewed weakness in commodity prices, sending crude oil to multi-year lows. Moreover, U.S. investors worried that a December 2015 increase in short-term interest rates might weigh on the domestic economy. Consequently, midcap stocks fell sharply in January. The market’s slide continued into February, but strong U.S. economic data and solid corporate earnings helped trigger a rebound later in the month, enabling the Index to end the reporting period with a relatively moderate loss. Midcap stocks generally lagged their large-cap counterparts, but value-oriented midcap stocks outperformed midsize growth companies, on average. 3 DISCUSSION OF FUND PERFORMANCE (continued) Fund Results Hampered by Stock Selections and Style Headwinds In this volatile environment, investors generally flocked to traditionally defensive stocks and industry groups, and the fund’s research-intensive investment approach experienced some short term shortfalls in stock positioning. In the financials sector, an unusually sharp drop in interest rates put pressure on interest-sensitive companies such as TD Ameritrade Holding, E-Trade Financial, and Raymond James Financial. Capital markets firm Leucadia National was hurt by declining bond underwriting volumes in the energy sector, and real estate brokerage franchisor Realogy reported disappointing revenue and profit growth. In the consumer discretionary sector, office supplies retailer Staples lost value after regulators opposed a proposed merger. Among information technology companies, storage hardware specialists Western Digital and Seagate Technology struggled with sluggish demand for personal computers, more than offsetting better results from communications equipment producers Lumentum Holdings and Viavi Solutions (formerly JDS Uniphase). The fund’s relative results also were hindered by underweighted exposure to the utilities sector, which we regarded as richly valued. In contrast, the fund achieved positive contributions to relative performance through underweighted exposure to the hard-hit energy sector, and a timely purchase in liquefied natural gas distributor Cheniere Energy. In the materials sector, gold producers Newmont Mining and Yamana Gold advanced in early 2016 when investors recognized their attractive valuations and the industry group’s historical role as a relatively safe haven during turbulent times. Finding Attractively Valued Midcap Opportunities We remain cautiously optimistic regarding the U.S. economy. Domestic economic data has been positive, and we currently expect the sustained economic recovery to continue. Our research analysts and capital allocation discipline have identified an ample number of attractive opportunities across a variety of industry groups. As of the reporting period’s end, the fund held overweighted exposure to the financials sector, including a diverse array of online brokers, regional banks, and midsize financial services companies. In the information technology sector, we have found semiconductor manufacturers, software developers, and electronics producers that meet our value-oriented investment criteria. We also have maintained overweighted exposure to the industrials sector, including machinery, professional services and electrical equipment makers. On the other hand, we have found relatively few opportunities in the energy, utilities, and consumer staples sectors. March 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell Midcap ® Value Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the 4 performance of those Russell midcap companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Midcap Value Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.70 $ 9.13 $ 4.20 $ 3.63 Ending value (after expenses) $ 895.60 $ 892.30 $ 897.00 $ 897.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.07 $ 9.72 $ 4.47 $ 3.87 Ending value (after expenses) $ 1,018.85 $ 1,015.22 $ 1,020.44 $ 1,021.03 † Expenses are equal to the fund’s annualized expense ratio of 1.21% for Class A, 1.94% for Class C, .89% for Class I and .77% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Common Stocks - 97.9% Shares Value ($) Banks - 3.3% First Republic Bank 485,738 29,892,317 Signature Bank 128,894 a 16,698,218 Capital Goods - 12.0% HD Supply Holdings 1,437,274 a 39,941,844 Hubbell 425,224 42,250,257 Ingersoll-Rand 664,521 36,920,787 Regal Beloit 597,643 32,619,355 Xylem 484,202 18,113,997 Commercial & Professional Services - 1.4% Equifax 193,791 Consumer Durables & Apparel - 2.3% PVH 409,675 Consumer Services - .9% Houghton Mifflin Harcourt 657,774 a Diversified Financials - 23.4% E*TRADE Financial 2,511,407 a 58,917,608 Intercontinental Exchange 131,235 31,294,298 Leucadia National 3,897,965 56,325,594 Raymond James Financial 1,099,595 48,206,245 SLM 7,968,765 a 46,537,588 Synchrony Financial 1,881,761 a 50,713,459 TD Ameritrade Holding 1,353,045 38,670,026 Energy - 1.4% Cheniere Energy 534,291 a Exchange-Traded Funds - .6% Standard & Poor's Depository Receipts S&P MidCap rust 34,849 b Food, Beverage & Tobacco - 2.3% Archer-Daniels-Midland 920,458 Health Care Equipment & Services - 3.3% Boston Scientific 1,056,907 a 17,946,281 MEDNAX 427,173 a 28,637,678 Insurance - 4.1% Assurant 303,625 21,587,737 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Insurance - 4.1% (continued) FNF Group 1,118,623 36,892,187 Materials - 6.2% Mosaic 1,623,057 43,254,469 Newmont Mining 749,938 19,370,899 Valspar 143,123 11,197,944 Yamana Gold 5,118,058 14,535,285 Media - 3.2% CBS, Cl. B 791,254 38,280,868 Sinclair Broadcast Group, Cl. A 220,492 b 6,806,588 Pharmaceuticals, Biotechnology & Life Sciences - 8.7% Agilent Technologies 608,930 22,743,535 Akorn 981,948 a,b 26,109,997 Illumina 83,028 a 12,474,127 Jazz Pharmaceuticals 238,386 a 28,982,970 Mylan 374,273 a 16,868,484 Vertex Pharmaceuticals 182,445 a 15,597,223 Retailing - 5.2% LKQ 429,907 a 11,865,433 Staples 4,142,918 39,150,575 Williams-Sonoma 445,335 23,206,407 Semiconductors & Semiconductor Equipment - 2.5% Maxim Integrated Products 533,887 18,077,414 United Microelectronics, ADR 8,162,705 b 16,896,799 Software & Services - 3.0% CoreLogic 222,188 a 7,685,483 DST Systems 57,569 6,020,566 Fortinet 252,084 a 7,159,186 Intuit 226,030 21,843,539 Technology Hardware & Equipment - 11.9% Amphenol, Cl. A 268,390 14,243,457 FEI 525,325 42,677,403 FLIR Systems 548,655 16,986,359 8 Common Stocks - 97.9% (continued) Shares Value ($) Technology Hardware & Equipment - 11.9% (continued) Ingram Micro, Cl. A 305,396 10,933,177 Keysight Technologies 1,320,705 a 34,457,193 Lumentum Holdings 54,536 a 1,310,500 Seagate Technology 987,507 b 30,968,219 Viavi Solutions 2,482,125 a 16,208,276 Utilities - 2.2% Calpine 1,298,550 a 16,309,788 ITC Holdings 371,674 15,101,115 Total Common Stocks (cost $1,425,040,677) Master Limited Partnerships - .8% Diversified Financials - .8% Blackstone Group LP (cost $8,489,171) 403,456 Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,460,800) 17,460,800 c Investment of Cash Collateral for Securities Loaned - 1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,507,794) 22,507,794 c Total Investments (cost $1,473,498,442) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $30,286,734 and the value of the collateral held by the fund was $31,052,613, consisting of cash collateral of $22,507,794 and U.S. Government & Agency securities valued at $8,544,819. c Investment in affiliated money market mutual fund. 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Diversified Financials 24.2 Capital Goods 12.0 Technology Hardware & Equipment 11.9 Pharmaceuticals, Biotechnology & Life Sciences 8.7 Materials 6.2 Retailing 5.2 Insurance 4.1 Banks 3.3 Health Care Equipment & Services 3.3 Media 3.2 Software & Services 3.0 Money Market Investments 2.8 Semiconductors & Semiconductor Equipment 2.5 Consumer Durables & Apparel 2.3 Food, Beverage & Tobacco 2.3 Utilities 2.2 Commercial & Professional Services 1.4 Energy 1.4 Consumer Services .9 Exchange-Traded Funds .6 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES February 29, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $30,286,734)—Note 1(b): Unaffiliated issuers 1,433,529,848 1,394,836,142 Affiliated issuers 39,968,594 39,968,594 Cash 829,170 Receivable for investment securities sold 30,240,320 Dividends and securities lending income receivable 1,152,126 Receivable for shares of Common Stock subscribed 468,769 Prepaid expenses 106,532 1,467,601,653 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,158,170 Payable for investment securities purchased 25,957,669 Liability for securities on loan—Note 1(b) 22,507,794 Payable for shares of Common Stock redeemed 3,672,466 Interest payable—Note 2 141 Accrued expenses 495,013 53,791,253 Net Assets ($) 1,413,810,400 Composition of Net Assets ($): Paid-in capital 1,468,759,621 Accumulated undistributed investment income—net 1,299,393 Accumulated net realized gain (loss) on investments (17,554,908) Accumulated net unrealized appreciation (depreciation) on investments (38,693,706) Net Assets ($) 1,413,810,400 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 817,583,523 80,701,199 499,002,240 16,523,438 Shares Outstanding 29,912,912 3,253,808 18,325,789 605,812 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended February 29, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $48,186 foreign taxes withheld at source): Unaffiliated issuers 10,929,118 Affiliated issuers 11,268 Income from securities lending—Note 1(b) 15,551 Interest 1,164 Total Income 10,957,101 Expenses: Management fee—Note 3(a) 6,502,793 Shareholder servicing costs—Note 3(c) 2,462,902 Distribution fees—Note 3(b) 364,306 Custodian fees—Note 3(c) 71,545 Prospectus and shareholders’ reports 66,329 Directors’ fees and expenses—Note 3(d) 54,959 Registration fees 48,550 Professional fees 36,242 Loan commitment fees—Note 2 15,698 Interest expense—Note 2 7,832 Miscellaneous 23,908 Total Expenses 9,655,064 Less—reduction in fees due to earnings credits—Note 3(c) (960) Net Expenses 9,654,104 Investment Income—Net 1,302,997 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (7,699,830) a Net unrealized appreciation (depreciation) on investments (182,901,912) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations a Includes net realized gain of $10,278,766 for securities redeemed-in-kind. See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Operations ($): Investment income—net 1,302,997 1,009,372 Net realized gain (loss) on investments (7,699,830) 364,285,092 Net unrealized appreciation (depreciation) on investments (182,901,912) (490,058,264) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A - (1,486,128) Class I (378,487) (3,415,093) Class Y (201,480) (95,271) Net realized gain on investments: Class A (163,514,212) (134,482,192) Class C (18,133,204) (12,676,901) Class I (95,819,994) (101,601,362) Class Y (12,858,707) (2,100,596) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 76,296,074 325,561,801 Class C 8,132,288 32,333,148 Class I 95,422,015 491,709,342 Class Y 6,039,597 74,744,792 Dividends reinvested: Class A 148,969,230 125,099,846 Class C 14,641,323 9,693,034 Class I 88,032,264 96,450,364 Class Y 12,714,335 1,960,207 Cost of shares redeemed: Class A (210,382,046) (610,472,279) Class C (29,512,567) (20,205,410) Class I a (433,862,932) (788,832,838) Class Y (64,119,504) (15,214,634) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,181,645,152 2,839,439,122 End of Period 1,413,810,400 2,181,645,152 Undistributed investment income—net 1,299,393 576,363 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 2,442,151 8,137,340 Shares issued for dividends reinvested 5,163,578 3,215,108 Shares redeemed (6,679,729) (15,199,740) Net Increase (Decrease) in Shares Outstanding 926,000 Class C Shares sold 288,641 866,037 Shares issued for dividends reinvested 558,403 267,394 Shares redeemed (998,922) (543,447) Net Increase (Decrease) in Shares Outstanding 589,984 Class I Shares sold 3,091,774 12,271,844 Shares issued for dividends reinvested 3,065,190 2,493,547 Shares redeemed a (12,644,689) (19,773,668) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 206,301 1,897,175 Shares issued for dividends reinvested 442,084 50,573 Shares redeemed (2,192,451) (380,984) Net Increase (Decrease) in Shares Outstanding 1,566,764 a During the period ended February 29, 2016, 6,020,293 shares amounting to $216,790,748 were redeemed-in-kind resulting in a net realized gain on investments of $10,278,766. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 29, 2016 Year Ended August 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 36.97 43.17 38.27 29.47 31.19 26.65 Investment Operations: Investment income (loss)—net a .01 (.02) .05 .03 .07 .22 Net realized and unrealized gain (loss) on investments (3.55) (1.79) 9.10 8.83 3.34 4.32 Total from Investment Operations (3.54) (1.81) 9.15 8.86 3.41 4.54 Distributions: Dividends from investment income—net - (.05) - (.06) (.23) - Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) - Total Distributions (6.10) (4.39) (4.25) (.06) (5.13) - Net asset value, end of period 27.33 36.97 43.17 38.27 29.47 31.19 Total Return (%) b (10.44) c (4.72) 25.32 30.11 13.44 17.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 d 1.18 1.15 1.18 1.22 1.17 Ratio of net expenses to average net assets 1.21 d 1.18 1.15 1.18 1.22 1.17 Ratio of net investment income (loss) to average net assets .07 d (.05) .12 .08 .25 .64 Portfolio Turnover Rate 54.64 c 74.05 67.49 91.31 71.25 114.02 Net Assets, end of period ($ x 1,000) 817,584 1,071,713 1,417,535 1,079,346 979,628 1,057,495 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 29, 2016 Year Ended August 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 34.26 40.55 36.44 28.22 30.24 26.05 Investment Operations: Investment (loss)—net a (.10) (.29) (.26) (.24) (.16) (.16) Net realized and unrealized gain (loss) on investments (3.26) (1.66) 8.62 8.46 3.20 4.35 Total from Investment Operations (3.36) (1.95) 8.36 8.22 3.04 4.19 Distributions: Dividends from investment income—net - (.16) - Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) - Total Distributions (6.10) (4.34) (4.25) - (5.06) - Net asset value, end of period 24.80 34.26 40.55 36.44 28.22 30.24 Total Return (%) b (10.77) c (5.41) 24.35 29.13 12.48 16.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.94 d 1.90 1.92 1.97 2.03 2.00 Ratio of net expenses to average net assets 1.94 d 1.90 1.92 1.97 2.03 2.00 Ratio of net investment (loss) to average net assets (.66) d (.77) (.66) (.72) (.56) (.48) Portfolio Turnover Rate 54.64 c 74.05 67.49 91.31 71.25 114.02 Net Assets, end of period ($ x 1,000) 80,701 116,683 114,179 46,708 22,538 22,343 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended February 29, 2016 Year Ended August 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 36.83 43.01 38.12 29.38 31.21 26.61 Investment Operations: Investment income—net a .05 .09 .15 .10 .14 .18 Net realized and unrealized gain (loss) on investments (3.53) (1.78) 9.07 8.77 3.32 4.42 Total from Investment Operations (3.48) (1.69) 9.22 8.87 3.46 4.60 Distributions: Dividends from investment income—net (.02) (.15) (.08) (.13) (.39) - Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) - Total Distributions (6.12) (4.49) (4.33) (.13) (5.29) - Net asset value, end of period 27.23 36.83 43.01 38.12 29.38 31.21 Total Return (%) (10.30) b (4.43) 25.62 30.26 13.71 17.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 c .89 .90 .97 1.00 .96 Ratio of net expenses to average net assets .89 c .89 .90 .97 1.00 .96 Ratio of net investment income to average net assets .35 c .22 .37 .27 .48 .53 Portfolio Turnover Rate 54.64 b 74.05 67.49 91.31 71.25 114.02 Net Assets, end of period ($ x 1,000) 499,002 913,852 1,282,578 856,830 155,210 80,041 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 29, 2016 Year Ended August 31, Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 36.93 43.12 38.12 37.48 Investment Operations: Investment income—net b .08 .13 .19 .02 Net realized and unrealized gain (loss) on investments (3.54) (1.78) 9.17 .62 Total from Investment Operations (3.46) (1.65) 9.36 .64 Distributions: Dividends from investment income—net (.10) (.20) (.11) - Dividends from net realized gain on investments (6.10) (4.34) (4.25) - Total Distributions (6.20) (4.54) (4.36) - Net asset value, end of period 27.27 36.93 43.12 38.12 Total Return (%) (10.22) c (4.34) 26.02 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .77 d .80 .83 d Ratio of net expenses to average net assets .77 d .80 .83 d Ratio of net investment income to average net assets .52 d .30 .50 d Portfolio Turnover Rate 54.64 c 74.05 67.49 91.31 Net Assets, end of period ($ x 1,000) 16,523 79,397 25,147 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Midcap Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek to surpass the performance of the Russell Midcap ® Value Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (125 million shares authorized), Class I (125 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 20 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,344,460,090 - - Equity Securities - Foreign Common Stocks † 31,432,084 - - Exchange-Traded Funds 8,466,216 - - Limited Partnership Interest † 10,477,752 - - Mutual Funds 39,968,594 - - † See Statement of Investments for additional detailed categorizations. At February 29, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the 22 borrower and the collateral. During the period ended February 29, 2016, The Bank of New York Mellon earned $5,183 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 29, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 2/29/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 18,497,781 362,050,841 363,087,822 17,460,800 1.2 Dreyfus Institutional Cash Advantage Fund - 182,510,975 160,003,181 22,507,794 1.6 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 29, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 29, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2015 was as follows: ordinary income $68,462,559 and long–term capital gains $187,394,984. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 29, 2016, was approximately $1,210,400 with a related weighted average annualized interest rate of 1.30%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund's average daily net assets and is payable monthly. During the period ended February 29, 2016, the Distributor retained $6,822 from commissions earned on sales of the fund’s Class A shares and $6,861 from CDSCs on redemptions of the fund’s Class C shares. 24 (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 29, 2016, Class C shares were charged $364,306 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 29, 2016 , Class A and Class C shares were charged $1,164,020 and $121,435, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 29, 2016, the fund was charged $57,094 for transfer agency services and $4,279 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $960. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 29, 2016, the fund was charged $71,545 pursuant to the custody agreement. During the period ended February 29, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $822,248, Distribution Plan fees $46,955, Shareholder Services Plan fees $174,166, custodian fees $87,416, Chief Compliance Officer fees $4,412 and transfer agency fees $22,973. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 29, 2016, amounted to $948,549,548 and $1,528,266,738, respectively. At February 29, 2016, accumulated net unrealized depreciation on investments was $38,693,706, consisting of $133,658,432 gross unrealized appreciation and $172,352,138 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 17-18, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians, except for the ten-year period when performance was above the medians, but noted the relative proximity to the Performance Universe median in certain periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the return of the index in five of the ten years shown. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance 28 of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board agreed to closely monitor performance and determined to approve renewal of the Agreement only through September 30, 2016. · The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement through September 30, 2016. 30 NOTES 31 NOTES 32 NOTES 33 For More Information Dreyfus Opportunistic Midcap Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A: DMCVX Class C: DVLCX Class I: DVLIX Class Y: DMCYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0258SA0216 Dreyfus Opportunistic Small Cap Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Information About the Renewal of the Fund’s Management Agreement 22 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Small Cap Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Small Cap Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 29, 2016, Dreyfus Opportunistic Small Cap Fund produced a total return of -14.31%. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Index (the “Index”), produced a total return of -10.16%. 2 Small-cap stocks generally posted negative returns over the reporting period amid concerns that global economic instability might dampen U.S. growth. Shortfalls in the financials, health care, and industrials sectors undermined the fund’s results compared to the Index. The Fund’s Investment Approach The fund seeks capital appreciation. The fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund currently considers small-cap companies to be those companies with market capitalizations that fall within the range of companies in the Index. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s team of portfolio managers uses a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company, and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects, and competitive advantages are some of the factors used in the valuation assessment. A company’s stated and hidden liabilities and assets are included in the portfolio manager’s economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe. The fund’s portfolio managers invest in stocks that they believe have attractive reward-to-risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. Global Challenges Constrained Market Performance Stocks plunged over the second half of September 2015 amid intensifying fears about slowing global growth. An October rally put the Index into positive territory for the month, but stock prices remained volatile over the remainder of 2015. In January 2016, disappointing economic data in China sparked renewed weakness in commodity prices, and U.S. investors worried that a December 2015 increase in short-term interest rates might weigh on the domestic economy. Consequently, small-cap stocks fell sharply in January. The market’s slide continued into February, but strong U.S. economic data and solid corporate earnings helped trigger a rebound later in the month, offsetting some of the Index’s previous losses. Small-cap stocks generally lagged their large- and mid-cap counterparts. Fund Results Hampered by Stock Selections and Style Headwinds In this volatile environment, investors generally favored larger stocks in traditionally defensive industry groups, and the fund’s research-intensive investment approach weighed on relative performance. 3 DISCUSSION OF FUND PERFORMANCE (continued) In the financials sector, an unusually sharp drop in interest rates put pressure on interest-sensitive companies such as SVB Financial Group. Internet banking services provider BofI Holding was hurt by a whistleblower lawsuit, and savings-and-loan EverBank Financial fell when investors grew concerned about the quality of its mortgage underwriting. Real estate brokerage franchisor Realogy reported disappointing revenue and profit growth. In the health care sector, risk-averse investors punished the stocks of drug developers Flamel Technologies, GW Pharmaceuticals and Revance Therapeutics despite no significant change in the companies’ underlying fundamentals. Among industrial stocks, marine shipping companies Scorpio Bulkers and Diana Shipping struggled with waning demand and falling freight rates. In contrast, the fund achieved positive contributions to relative performance in the materials sector, where gold producers New Gold and Yamana Gold advanced in early 2016 when investors recognized their attractive valuations and the industry group’s historical role as a relatively safe haven during turbulent times. Winners in the information technology sector included electronics producers, such as OLED lighting specialist Universal Display and communications equipment makers Lumentum Holdings and Viavi Solutions (together, formerly JDS Uniphase). Limited exposure to the energy sector enabled the fund to cushion the impact of steep declines among oil-and-gas producers. Finding Attractive Small-Cap Opportunities We remain cautiously optimistic regarding the U.S. economy. Domestic economic data recently has been positive, and we currently expect the economic recovery to continue. As of the reporting period’s end, the fund held overweighted exposure to the financials sector, with the notable exception of real estate investment trusts. In the information technology sector, we have found semiconductor manufacturers, software developers, and electronics producers that meet our investment criteria. We also have maintained overweighted exposure to the industrials sector, including trucking, building products, electrical equipment, and temporary employment companies. On the other hand, we have found relatively few opportunities in the energy, utilities, and consumer staples sectors. March 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell 2000 ® Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 ® Index. The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Small Cap Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Expenses paid per $1,000 † $ 5.17 Ending value (after expenses) $ 856.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Expenses paid per $1,000 † $ 5.62 Ending value (after expenses) $ 1,019.29 † Expenses are equal to the fund’s annualized expense ratio of 1.12%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Common Stocks - 99.9% Shares Value ($) Banks - 15.1% Ameris Bancorp 310,535 8,381,340 Columbia Banking System 305,731 8,814,225 FCB Financial Holdings, Cl. A 488,187 a 14,650,492 First Busey 155,770 2,951,841 First Interstate BancSystem, Cl. A 341,234 9,145,071 Pinnacle Financial Partners 234,502 b 10,873,858 Simmons First National, Cl. A 100,593 4,143,426 South State 185,115 11,560,432 SVB Financial Group 238,189 a 21,163,093 Talmer Bancorp, Cl. A 947,988 15,926,198 Capital Goods - 5.8% Altra Industrial Motion 139,009 3,379,309 CLARCOR 147,579 7,104,453 Encore Wire 190,938 6,900,499 Simpson Manufacturing 428,396 14,539,760 Thermon Group Holdings 554,134 a 9,392,571 Commercial & Professional Services - 8.6% Herman Miller 234,077 6,107,069 HNI 141,952 4,799,397 Huron Consulting Group 62,436 a 3,466,447 Interface 840,318 13,361,056 Knoll 130,974 2,501,603 Korn/Ferry International 291,204 8,276,018 Steelcase, Cl. A 534,341 6,673,919 TrueBlue 697,689 a 16,011,963 Consumer Durables & Apparel - 1.6% WCI Communities 663,742 a Consumer Services - 1.9% Fogo De Chao 137,307 b 2,196,912 Houghton Mifflin Harcourt 368,410 a 6,929,792 Potbelly 365,932 a 4,592,447 Diversified Financials - 4.7% FNFV Group 625,170 a 6,357,979 6 Common Stocks - 99.9% (continued) Shares Value ($) Diversified Financials - 4.7% (continued) Raymond James Financial 267,038 11,706,946 SLM 2,624,503 a 15,327,097 Exchange-Traded Funds - 1.6% iShares Russell 2000 ETF 109,527 b Insurance - 2.0% Primerica 329,174 b Materials - 7.2% Methanex 587,284 b 18,599,284 New Gold 4,693,386 a,b 15,910,579 OMNOVA Solutions 1,104,502 a 5,787,591 Yamana Gold 3,956,878 11,237,534 Media - 6.0% Media General 456,787 a 7,591,800 Nexstar Broadcasting Group, Cl. A 351,317 b 15,696,844 Sinclair Broadcast Group, Cl. A 627,120 b 19,359,194 Pharmaceuticals, Biotechnology & Life Sciences - 10.9% Emergent BioSolutions 249,394 a 8,436,999 Flamel Technologies, ADR 1,576,995 a 13,767,166 Flexion Therapeutics 156,494 a 1,479,651 GW Pharmaceuticals, ADR 404,690 a,b 16,632,759 Revance Therapeutics 635,395 a,b 11,236,961 Sangamo BioSciences 858,511 a,b 4,498,598 TherapeuticsMD 3,505,401 a,b 21,418,000 Real Estate - 1.7% American Residential Properties 340,080 c 5,403,871 Ladder Capital, Cl. A 653,009 6,752,113 Retailing - 2.2% Lithia Motors, Cl. A 128,566 11,920,640 Vitamin Shoppe 133,196 a 3,674,878 Semiconductors & Semiconductor Equipment - 7.1% Applied Micro Circuits 1,792,249 a 10,359,199 Mellanox Technologies 317,544 a 16,134,411 Microsemi 268,416 a 9,295,246 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.9% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 7.1% (continued) Veeco Instruments 810,066 a 15,026,724 Software & Services - 6.6% CommVault Systems 410,956 a 15,398,521 CoreLogic 533,085 a 18,439,410 Infoblox 860,407 a 13,319,100 Technology Hardware & Equipment - 13.7% Ciena 697,269 a 14,294,014 FEI 111,529 9,060,616 Jabil Circuit 139,313 2,904,676 Keysight Technologies 146,229 a 3,815,115 Lumentum Holdings 363,101 8,725,317 Methode Electronics 428,572 12,244,302 ScanSource 343,960 a 12,860,664 Sierra Wireless 533,836 a,b 7,057,312 Tech Data 51,112 a,b 3,598,796 Universal Display 292,459 a,b 13,973,691 Viavi Solutions 1,441,408 a 9,412,394 Transportation - 3.2% ArcBest 222,104 4,346,575 Knight Transportation 523,983 12,696,108 Werner Enterprises 204,879 5,439,537 Total Common Stocks (cost $717,873,988) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,343,307) 4,343,307 d 8 Investment of Cash Collateral for Securities Loaned - 10.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $71,412,040) 71,412,040 d Total Investments (cost $793,629,335) 110.5% Liabilities, Less Cash and Receivables (10.5%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $76,096,285 and the value of the collateral held by the fund was $77,027,704, consisting of cash collateral of $71,412,040 and U.S. Government & Agency securities valued at $5,615,664. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 15.1 Technology Hardware & Equipment 13.7 Pharmaceuticals, Biotechnology & Life Sciences 10.9 Money Market Investments 10.6 Commercial & Professional Services 8.6 Materials 7.2 Semiconductors & Semiconductor Equipment 7.1 Software & Services 6.6 Media 6.0 Capital Goods 5.8 Diversified Financials 4.7 Transportation 3.2 Retailing 2.2 Insurance 2.0 Consumer Services 1.9 Real Estate 1.7 Consumer Durables & Apparel 1.6 Exchange-Traded Funds 1.6 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 29, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $76,096,285)—Note 1(b): Unaffiliated issuers 717,873,988 711,630,512 Affiliated issuers 75,755,347 75,755,347 Cash 388,593 Receivable for investment securities sold 5,361,350 Receivable for shares of Common Stock subscribed 467,320 Dividends and securities lending income receivable 169,264 Prepaid expenses 41,086 793,813,472 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 645,773 Liability for securities on loan—Note 1(b) 71,412,040 Payable for investment securities purchased 8,286,438 Payable for shares of Common Stock redeemed 651,499 Accrued expenses 120,849 81,116,599 Net Assets ($) 712,696,873 Composition of Net Assets ($): Paid-in capital 767,953,784 Accumulated investment (loss)—net (7,240,042) Accumulated net realized gain (loss) on investments (41,773,393) Accumulated net unrealized appreciation (depreciation) on investments (6,243,476) Net Assets ($) 712,696,873 Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 28,420,419 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 29, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $19,709 foreign taxes withheld at source): Unaffiliated issuers 3,910,733 Affiliated issuers 5,724 Income from securities lending—Note 1(b) 197,556 Interest 239 Total Income 4,114,252 Expenses: Management fee—Note 3(a) 3,077,165 Shareholder servicing costs—Note 3(b) 1,323,240 Custodian fees—Note 3(b) 51,231 Directors’ fees and expenses—Note 3(c) 38,262 Professional fees 29,616 Prospectus and shareholders’ reports 20,604 Registration fees 15,680 Interest expense—Note 2 8,619 Loan commitment fees—Note 2 6,895 Miscellaneous 14,978 Total Expenses 4,586,290 Less—reduction in fees due to earnings credits—Note 3(b) (884) Net Expenses 4,585,406 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (15,566,277) Net unrealized appreciation (depreciation) on investments (107,641,653) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Operations ($): Investment (loss)—net (471,154) (3,844,450) Net realized gain (loss) on investments (15,566,277) 28,084,691 Net unrealized appreciation (depreciation) on investments (107,641,653) (56,776,643) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (2,920,964) - Net realized gain on investments (30,554,710) (136,261,066) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 106,369,385 278,711,391 Dividends reinvested 25,215,603 110,475,587 Cost of shares redeemed a (201,968,745) (442,670,410) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 940,235,388 1,162,516,288 End of Period 712,696,873 940,235,388 Accumulated investment (loss)—net (7,240,042) (3,847,924) Capital Share Transactions (Shares): Shares sold 3,769,052 8,621,489 Shares issued for dividends reinvested 867,410 3,648,467 Shares redeemed a (7,092,797) (13,799,475) Net Increase (Decrease) in Shares Outstanding a During the period ended August 31, 2015, 7,011,133 shares amounting to $223,795,369 were redeemed-in-kind resulting in a net realized gain on investments of $8,264,606. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 29, 2016 Year Ended August 31, (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 30.45 35.87 34.70 26.02 24.90 22.49 Investment Operations: Investment (loss)—net a (.02) (.13) (.13) (.09) (.13) (.07) Net realized and unrealized gain (loss) on investments (4.18) .17 5.70 8.77 4.27 2.97 Total from Investment Operations (4.20) .04 5.57 8.68 4.14 2.90 Distributions: Dividends from investment income—net (.10) - (.00) b Dividends from net realized gain on investments (1.07) (5.46) (4.40) - (3.02) (.49) Total Distributions (1.17) (5.46) (4.40) - (3.02) (.49) Net asset value, end of period 25.08 30.45 35.87 34.70 26.02 24.90 Total Return (%) (14.31) c .18 16.95 33.36 18.81 12.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 d 1.09 1.10 1.13 1.19 1.16 Ratio of net expenses to average net assets 1.12 d 1.09 1.10 1.13 1.19 1.16 Ratio of net investment (loss) to average net assets (.11) d (.41) (.35) (.29) (.52) (.23) Portfolio Turnover Rate 39.72 c 74.06 88.69 94.62 85.92 123.29 Net Assets, end of period ($ x 1,000) 712,697 940,235 1,162,516 850,685 595,337 573,898 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Small Cap Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 14 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 617,174,169 - - 617,174,169 Equity Securities—Foreign Common Stocks † 83,204,634 - - 83,204,634 Exchange—Traded Funds 11,251,709 - - 11,251,709 Mutual Funds 75,755,347 - - 75,755,347 † See Statement of Investments for additional detailed categorizations. At February 29, 2016, there were no transfers between levels of the fair value hierarchy. 16 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended February 29, 2016, The Bank of New York Mellon earned $42,807 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 29, 2016 were as follows: 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 2/29/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,945,821 139,254,846 140,857,360 4,343,307 .6 Dreyfus Institutional Cash Advantage Fund 69,388,897 226,472,299 224,449,156 71,412,040 10.0 Total 10.6 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 29, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 29, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous 18 statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. As a result of the fund’s merger with Dreyfus Emerging Leaders Fund, capital losses of $8,881,215 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. If not applied, these acquired capital losses expire in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2015 was as follows: ordinary income $37,560,707 and long-term capital gains $98,700,359. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 29, 2016 was approximately $1,492,900 with a related weighted average annualized interest rate of 1.16%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 29, 2016, the fund was charged $1,025,722 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 29, 2016, the fund was charged $60,380 for transfer agency services and $3,925 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $884. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 29, 2016, the fund was charged $51,231 pursuant to the custody agreement. During the period ended February 29, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $415,275, Shareholder Services Plan fees $138,425, custodian fees $68,132, Chief Compliance Officer fees $4,412 and transfer agency fees $19,529. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 29, 2016, amounted to $329,149,261 and $426,673,461, respectively. 20 At February 29, 2016, accumulated net unrealized depreciation on investments was $6,243,476, consisting of $68,823,071 gross unrealized appreciation and $75,066,547 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 17-18, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for 22 various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median for all periods (and in the first quartile for four periods), except for the two-year period, and above the Performance Universe median for all periods, except the two- and five-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median (lowest in the Expense Group) and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows: 24 · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board was satisfied with the fund’s relative performance. · The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 25 For More Information Dreyfus Opportunistic Small Cap Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DSCVX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0253SA0216 Dreyfus Opportunistic U.S. Stock Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 Information About the Renewal of the Fund’s Management Agreement 26 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic U.S. Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic U.S. Stock Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by David A. Daglio and Elizabeth Slover, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 29, 2016, Dreyfus Opportunistic U.S. Stock Fund’s Class A shares produced a total return of -9.43%, Class C shares returned -9.72%, Class I shares returned -9.26%, and Class Y shares returned -9.31%. 1 In comparison, the fund’s benchmark, the Russell 3000 ® Index (the “Index”), produced a total return of -2.68%. 2 Equities generally posted negative returns over the reporting period amid global economic concerns. Shortfalls in the financials, health care, and information technology sectors undermined the fund’s results compared to its benchmark. The Fund’s Investment Approach The fund seeks long-term capital appreciation. The fund normally invests at least 80% of its assets in the stocks of publicly traded companies located in the United States. The fund may invest in the stocks of companies of any market capitalization and may hold growth or value stocks or a blend of both. Stocks are selected for the fund’s portfolio based on a combination of fundamental, bottom-up research, macro insights, and risk management. With support from a team of research analysts, we use a disciplined, opportunistic investment approach to identify stocks of companies that we believe to be attractive from a valuation and fundamental standpoint, including those that are trading materially below our estimate of intrinsic market value, those that have strong or improving fundamentals, and those that have a revaluation catalyst. We focus on understanding the current fundamentals driving a company’s profits and cash flow, valuing the liabilities most likely to impact the company’s business, and evaluating business conditions most likely to affect the company’s prospects for future growth. Global Challenges Constrained Market Performance Stocks across all capitalization ranges plunged in the weeks before the start of the reporting period when Chinese authorities devaluated the country’s currency, exacerbating fears about slowing global growth. Global economic concerns and falling energy prices continued to raise questions about the sustainability of the U.S. recovery, and stock prices remained volatile over the remainder of 2015. In January 2016, disappointing economic data in China sparked renewed weakness in commodity prices, sending crude oil to multi-year lows. Investors again grew concerned about the potential impact of China’s economic troubles on the United States. Moreover, U.S. investors worried that a December 2015 increase in short-term interest rates might weigh on the domestic economy. Consequently, U.S. stocks fell sharply in January. The market’s slide continued into February, but strong U.S. economic data and solid corporate earnings helped trigger a rebound later in the month, enabling the Index to end the reporting period with a moderate loss. 3 DISCUSSION OF FUND PERFORMANCE (continued) Fund Results Hampered by Stock Selections In this volatile environment, investors generally flocked to traditionally defensive stocks and industry groups, seemingly regardless of their underlying business fundamentals, and the fund’s research-intensive investment approach experienced some short-term shortfalls in stock positioning. In the financials sector, an unusually sharp drop in interest rates put pressure on interest-sensitive companies such as Goldman Sachs Group, E-Trade Financial, and Charles Schwab. Small-cap health care companies also were caught in the market downdraft and, despite no significant change in underlying fundamentals, risk-averse investors punished the stocks of generic drugmaker Mylan and early-stage drug developers Flamel Technologies and Jazz Pharmaceuticals. In the information technology sector, smaller software companies such as enterprise networking specialist Infoblox also were hurt by investors’ preference for large-cap equities while security software developer Fortinet encountered a pause in previously strong order growth trends. The fund achieved better relative results from some of its large-cap holdings, including market leaders Amazon.com and Alphabet (formerly Google). Limited exposure to the energy sector enabled the fund to cushion the impact of steep declines among oil-and-gas producers. Other top performers included specialty retailer ULTA Salon, Cosmetics & Fragrance, which reported strong sales growth. Finding Opportunities in All Capitalization Ranges We remain cautiously optimistic regarding the U.S. economy. Despite ongoing overseas challenges, domestic economic data has been positive, and we currently expect the sustained economic recovery to continue. Our research analysts have identified an ample number of attractive opportunities across a variety of industry groups. We have emphasized companies that, in our judgment, have relatively little exposure to the turmoil currently affecting China and global industrial companies. As of the reporting period’s end, the fund held overweighted exposure to the financials sector, where in our view a number of companies are attractively valued and misunderstood, and the information technology sector, where secular growth trends are at work in software development, cloud computing, personal and industrial electronics, and communications equipment manufacturing. In contrast, we have found relatively few opportunities in the energy, consumer discretionary, and utilities sectors. March 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. 4 These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 3000 ® Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic U.S. Stock Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 4.51 $ Ending value (after expenses) $ $ 907.40 $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.20% for Class A, 1.95% for Class C, .95% for Class I and .95% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Common Stocks - 99.4% Shares Value ($) Banks - 8.7% First Republic Bank 10,129 623,339 Signature Bank 5,866 a 759,940 SVB Financial Group 12,472 a 1,108,137 Capital Goods - 4.0% Honeywell International 11,401 Commercial & Professional Services - 3.8% Korn/Ferry International 30,130 856,295 Steelcase, Cl. A 19,918 248,776 Diversified Financials - 19.4% BlackRock 2,988 932,136 Charles Schwab 37,006 927,000 E*TRADE Financial 54,068 a 1,268,435 Goldman Sachs Group 6,115 914,376 Intercontinental Exchange 1,685 401,805 Synchrony Financial 42,438 a 1,143,704 Food, Beverage & Tobacco - 5.8% ConAgra Foods 7,769 326,764 Mondelez International, Cl. A 16,653 674,946 PepsiCo 6,840 669,089 Insurance - 3.3% FNF Group 28,312 Materials - 5.0% Mosaic 21,842 582,089 Valspar 11,057 865,100 Media - 3.3% CBS, Cl. B 11,054 534,793 Interpublic Group of Companies 19,850 424,592 Pharmaceuticals, Biotechnology & Life Sciences - 10.9% Bristol-Myers Squibb 11,323 701,233 Eli Lilly & Co. 10,459 753,048 Flamel Technologies, ADR 23,993 a 209,459 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 10.9% (continued) Illumina 2,166 a 325,420 Jazz Pharmaceuticals 4,408 a 535,925 Mylan 13,450 a 606,191 Retailing - 4.6% Amazon.com 1,462 a 807,784 Ulta Salon Cosmetics & Fragrance 3,114 a 514,402 Semiconductors & Semiconductor Equipment - 5.0% Mellanox Technologies 7,343 a 373,098 Veeco Instruments 23,904 a 443,419 Xilinx 13,309 628,451 Software & Services - 14.2% Alphabet, Cl. C 1,500 a 1,046,655 Fortinet 20,477 a 581,547 Infoblox 40,747 a 630,764 Oracle 27,595 1,014,944 Visa, Cl. A 11,064 800,923 Technology Hardware & Equipment - 11.4% Amphenol, Cl. A 9,168 486,545 Apple 9,185 888,097 Ciena 27,725 a 568,363 Methode Electronics 22,390 639,682 Universal Display 14,560 a 695,677 Total Common Stocks (cost $29,517,873) 8 Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $79,947) 79,947 b Investment of Cash Collateral for Securities Loaned - 2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $585,856) 585,856 b,c Total Investments (cost $30,183,676) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% ADR—American Depository Receipt a Non-income producing security. b Investment in affiliated money market mutual fund. c At February 29, 2016, the fund’s security on loan was sold with an outstanding collateral valued at $585,856. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 19.4 Software & Services 14.2 Technology Hardware & Equipment 11.4 Pharmaceuticals, Biotechnology & Life Sciences 10.9 Banks 8.7 Food, Beverage & Tobacco 5.8 Materials 5.0 Semiconductors & Semiconductor Equipment 5.0 Retailing 4.6 Capital Goods 4.0 Commercial & Professional Services 3.8 Insurance 3.3 Media 3.3 Money Market Investments 2.3 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 29, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 29,517,873 28,602,164 Affiliated issuers 665,803 665,803 Cash 2,823 Receivable for investment securities sold 1,058,243 Receivable for shares of Common Stock subscribed 44,085 Dividends and securities lending income receivable 25,274 Prepaid expenses 37,972 30,436,364 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 25,044 Payable for investment securities purchased 1,013,650 Liability for securities on loan—Note 1(b) 585,856 Payable for shares of Common Stock redeemed 100 Accrued expenses 32,748 1,657,398 Net Assets ($) 28,778,966 Composition of Net Assets ($): Paid-in capital 32,109,733 Accumulated investment (loss)—net (10,070) Accumulated net realized gain (loss) on investments (2,404,988) Accumulated net unrealized appreciation (depreciation) on investments (915,709) Net Assets ($) 28,778,966 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 18,145,983 3,385,539 7,246,595 849.48 Shares Outstanding 1,046,899 201,191 414,609 48.59 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 29, 2016 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 183,473 Affiliated issuers 195 Income from securities lending—Note 1(b) 1,325 Total Income 184,993 Expenses: Management fee—Note 3(a) 122,474 Shareholder servicing costs—Note 3(c) 43,165 Registration fees 30,126 Professional fees 24,424 Distribution fees—Note 3(b) 10,802 Prospectus and shareholders’ reports 5,285 Custodian fees—Note 3(c) 4,633 Directors’ fees and expenses—Note 3(d) 1,484 Loan commitment fees—Note 2 313 Interest expense—Note 2 222 Miscellaneous 13,453 Total Expenses 256,381 Less—reduction in expenses due to undertaking—Note 3(a) (61,262) Less—reduction in fees due to earnings credits—Note 3(c) (56) Net Expenses 195,063 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (2,378,917) Net unrealized appreciation (depreciation) on investments (1,430,734) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 a Operations ($): Investment (loss)—net (10,070) (47,713) Net realized gain (loss) on investments (2,378,917) 1,270,648 Net unrealized appreciation (depreciation) on investments (1,430,734) (1,874,142) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (662,767) (675,244) Class C (100,279) (44,845) Class I (385,925) (264,021) Class Y (31) - Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 6,667,799 14,045,615 Class C 2,070,614 1,503,448 Class I 5,001,833 3,494,463 Class Y - 1,000 Dividends reinvested: Class A 659,450 670,979 Class C 99,756 43,988 Class I 229,916 8,670 Cost of shares redeemed: Class A (7,446,587) (7,702,320) Class C (217,640) (251,226) Class I (4,538,543) (152,058) Increase (Decrease) in Net Assets from Capital Stock Transactions 2,526,598 11,662,559 Total Increase (Decrease) in Net Assets 10,027,242 Net Assets ($): Beginning of Period 31,221,091 21,193,849 End of Period 28,778,966 31,221,091 Accumulated investment (loss)—net (10,070) - 12 Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 a Capital Share Transactions (Shares): Class A Shares sold 345,899 678,661 Shares issued for dividends reinvested 33,006 34,604 Shares redeemed (403,909) (386,173) Net Increase (Decrease) in Shares Outstanding 327,092 Class C Shares sold 108,068 74,344 Shares issued for dividends reinvested 5,134 2,314 Shares redeemed (11,674) (12,492) Net Increase (Decrease) in Shares Outstanding 101,528 64,166 Class I Shares sold 254,504 168,114 Shares issued for dividends reinvested 11,422 445 Shares redeemed (259,751) (7,431) Net Increase (Decrease) in Shares Outstanding 6,175 161,128 Class Y Shares sold - 48.59 a Effective May 1, 2015, the fund commenced offering Class Y shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Class A Shares February 29, 2016 Year Ended August 31, (Unaudited) 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.76 20.62 17.75 14.49 12.50 Investment Operations: Investment income (loss)—net b (.01) (.05) (.02) (.01) .02 Net realized and unrealized gain (loss) on investments (1.77) .26 c 4.55 4.08 1.97 Total from Investment Operations (1.78) .21 4.53 4.07 1.99 Distributions: Dividends from investment income—net - - (.00) d (.09) - Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Total Distributions (.65) (1.07) (1.66) (.81) - Net asset value, end of period 17.33 19.76 20.62 17.75 14.49 Total Return (%) e (9.43) f 1.12 26.73 29.30 15.92 f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.59 g 1.69 1.86 2.93 7.51 g Ratio of net expenses to average net assets 1.20 g 1.20 1.20 1.20 1.20 g Ratio of net investment income (loss) to average net assets (.07) g (.25) (.09) (.04) .18 g Portfolio Turnover Rate 85.19 f 147.86 111.14 142.83 46.51 f Net Assets, end of period ($x 1,000) 18,146 21,176 15,355 3,118 61 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Amount represents less than $.01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. 14 Six Months Ended Class C Shares February 29, 2016 Year Ended August 31, (Unaudited) 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.27 20.28 17.61 14.42 12.50 Investment Operations: Investment (loss)—net b (.08) (.20) (.17) (.10) (.05) Net realized and unrealized gain (loss) on investments (1.71) .26 c 4.50 4.01 1.97 Total from Investment Operations (1.79) .06 4.33 3.91 1.92 Distributions: Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Net asset value, end of period 16.83 19.27 20.28 17.61 14.42 Total Return (%) d (9.72) e .37 25.81 28.12 15.36 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 f 2.54 2.75 5.44 8.09 f Ratio of net expenses to average net assets 1.95 f 1.95 1.95 1.95 1.95 f Ratio of net investment (loss) to average net assets (.83) f (1.00) (.87) (.60) (.53) f Portfolio Turnover Rate 85.19 e 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 3,386 1,920 720 49 33 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class I Shares February 29, 2016 Year Ended August 31, (Unaudited) 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.89 20.70 17.80 14.52 12.50 Investment Operations: Investment income—net b .02 .00 c .05 .07 .04 Net realized and unrealized gain (loss) on investments (1.78) .26 d 4.53 4.03 1.98 Total from Investment Operations (1.76) .26 4.58 4.10 2.02 Distributions: Dividends from investment income—net - - (.02) (.10) - Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Total Distributions (.65) (1.07) (1.68) (.82) - Net asset value, end of period 17.48 19.89 20.70 17.80 14.52 Total Return (%) (9.26) e 1.42 27.00 29.43 16.16 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 f 1.37 1.61 4.05 7.13 f Ratio of net expenses to average net assets .95 f .95 .95 .95 .95 f Ratio of net investment income to average net assets .18 f .01 .24 .43 .40 f Portfolio Turnover Rate 85.19 e 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 7,247 8,124 5,119 4,273 3,462 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c Amount represents less than $.01 per share. d In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. e Not annualized. f Annualized. See notes to financial statements. 16 Class Y Shares Six Months Ended
